Case 8:20-cv-02011-CEH-TGW Document 26 Filed 04/06/21 Page 1 of 2 PageID 78




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CASSANDRA ALSTON-SCOTT,

      Plaintiff,

v.                                               Case No: 8:20-cv-2011-CEH-TGW

TAMPA BAY WORKFORCE
ALLIANCE INC,

      Defendant.
___________________________________/

                                     ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Thomas G. Wilson on March 19, 2021 (Doc. 25). In the Report

and Recommendation, Magistrate Judge Wilson recommends that the Court grant the

parties' Joint Motion for Approval of Settlement and Dismissal of the Lawsuit with

Prejudice (Doc. 23).     All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28

U.S.C. § 636(b)(1). No such objections were filed.

      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:
Case 8:20-cv-02011-CEH-TGW Document 26 Filed 04/06/21 Page 2 of 2 PageID 79




     (1)   The Report and Recommendation of the Magistrate Judge (Doc. 25) is

           adopted, confirmed, and approved in all respects and is made a part of

           this Order for all purposes, including appellate review.

     (2)   The parties’ Joint Motion for Approval of Settlement and Dismissal of

           the Lawsuit with Prejudice (Doc. 23) is GRANTED. The Settlement

           Agreement (Doc. 24 - 1) is APPROVED, as it constitutes a fair and

           reasonable resolution of a bona fide dispute.

     (3)   This action is DISMISSED, with prejudice.

     (4)   The Clerk is directed to terminate all pending motions and close this file.

     DONE AND ORDERED in Tampa, Florida on April 6, 2021.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record




                                         2
